DETAILED ACTION
	This application has been examined. Claims 1-21 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Re-opening Prosecution
In view of the Appeal Brief filed on 12/21/2020 PROSECUTION IS HEREBY REOPENED.  This Non-Final Office Action is being presented in order to clarify the USC 103 rejections and the claim limitations as disclosed by the prior art.
 
Making Final
Applicant's arguments filed 12/21/2020 have been fully considered but they are moot in view of the new grounds for rejection.  
 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are moot in view of the new grounds for rejection.  
 While Petousis-Bai substantially disclosed the claimed invention Petousis-Bai does not disclose (re. Claim 1) 'determining a level of compression based on an AND a current processing load of the processor' .
Dey Abstract, Figure 8, Paragraph 19-20 disclosed wherein one rendering parameter used by the graphics rendering engine is set based upon a level of communication constraint or computation constraint. Monitoring and setting are repeated to adapt rendering based upon changes in BOTH of communication and computation constraints.... weigh a cost of communication AND a cost of computation and adaptively adjust the rendering and encoding to meet a recognized constraint while maintaining a quality graphical presentation.
Dey disclosed (re. Claim 1) 'determining a level of compression based on an estimated usage of a network bandwidth AND a current processing load of the processor' .( Dey-Abstract, Figure 8, Paragraph 19-20, rendering parameter used by the graphics rendering engine is set based upon a level of communication constraint or computation constraint. Monitoring and setting are repeated to adapt rendering based upon changes in BOTH of communication and computation constraints.... weigh a cost of communication AND a cost of computation and adaptively adjust the rendering and encoding to meet a recognized constraint while maintaining a quality graphical presentation.) 
Petousis,Bai  and Dey are analogous art because they present concepts and practices regarding transmission of video and graphics data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Dey into Petousis-Bai.  The motivation for the said combination would have been to avoid the heavy computation and communication costs that may overwhelm the available server 

 

Priority
	 
	The effective date of the claims described in this application is November 9, 2018.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1,3,4,6,11,13,14,19,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847).

In regard to Claim 1

Petousis disclosed (re. Claim 1) a scalable vehicle data compression method, comprising: detecting and capturing vehicle data with a group of sensors; (Petousis-Paragraph 23,classifying vehicle sensor data and/or identifying a level of importance of vehicle sensor data ) 
processing and analyzing one or more data streams including the vehicle data with a processor;(Petousis-Paragraph 23, any suitable model (e.g., machine learning, non-machine learning, etc.) can be used in classifying vehicle sensor data and/or identifying a level of importance of vehicle sensor data ) 
determining (i) a data type of the data stream, (Petousis-Paragraph 23,classifying vehicle sensor data and/or identifying a level of importance of vehicle sensor data ) 
scheduling module schedules vehicle sensor data for transmission based on the value assigned to available bandwidth (e.g., remaining available bandwidth increases in value as available bandwidth is used by sensor data scheduled for transmission) in order to maximize unused bandwidth )  (iii) a current processing load of the processor, or a combination thereof;
determining  a level of compression based on the data type (Petousis-Paragraph 35, compressibility can be estimated based on the data contents, training data, a machine learning model for vehicle data compression (e.g., for a specific type of vehicle data), historical data (e.g., a database of compressibility of various data types), and any other suitable indicators of compressibility ) 
the estimated usage of the network bandwidth, (Petousis-Paragraph 48, scheduling module schedules vehicle sensor data for transmission based on the value assigned to available bandwidth (e.g., remaining available bandwidth increases in value as available bandwidth is used by sensor data scheduled for transmission) in order to maximize unused bandwidth )   the current processing load of the processor, or a combination thereof; and 
compressing the one or more data streams with the processor (Petousis-Paragraph 62, vehicle sensor data is compressed into message data; compression can be intelligent compression (e.g., based on a machine learning model of the vehicle sensor data that permits errors to be transmitted in lieu of the entirety of the sensor data), lossless compression, lossy compression )  based on the determined level of compression   (Petousis-Paragraph 35, compressibility can be estimated based on the data contents, training data, a machine learning model for vehicle data compression (e.g., for a specific type of vehicle data), historical data (e.g., a database of compressibility of various data types), and any other suitable indicators of compressibility )  
 and
transmitting a compressed data stream over a network.(Petousis-Paragraph 63, transmitting message data preferably occurs after transformation of vehicle sensor data to message data ) 
While Petousis substantially disclosed the claimed invention Petousis does not disclose (re. Claim 1) determining a level of compression based on the estimated usage of the network bandwidth.
While Petousis substantially disclosed the claimed invention Petousis does not disclose (re. Claim 1) 'determining a level of compression based on an estimated usage of a network bandwidth AND a current processing load of the processor'.

Bai Paragraph 5 Paragraph 33 disclosed wherein the amount of compression is determined as function of the available bandwidth and the utility value.
Bai disclosed (re. Claim 1) determining a level of compression based on the estimated usage of the network bandwidth.(Bai- Paragraph 5, Paragraph 33, the amount of compression is determined as function of the available bandwidth and the utility value ) 

Petousis and Bai are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Bai into Petousis.  The motivation for the said combination would have been to calculate a utility value that is 
While Petousis-Bai substantially disclosed the claimed invention Petousis-Bai does not disclose (re. Claim 1) 'determining a level of compression based on an estimated usage of a network bandwidth AND a current processing load of the processor'.
Dey Abstract, Figure 8, Paragraph 19-20 disclosed wherein one rendering parameter used by the graphics rendering engine is set based upon a level of communication constraint or computation constraint. Monitoring and setting are repeated to adapt rendering based upon changes in BOTH of communication and computation constraints.... weigh a cost of communication AND a cost of computation and adaptively adjust the rendering and encoding to meet a recognized constraint while maintaining a quality graphical presentation.
Dey disclosed (re. Claim 1) 'determining a level of compression based on an estimated usage of a network bandwidth AND a current processing load of the processor'.( Dey-Abstract, Figure 8, Paragraph 19-20, rendering parameter used by the graphics rendering engine is set based upon a level of communication constraint or computation constraint. Monitoring and setting are repeated to adapt rendering based upon changes in BOTH of communication and computation constraints.... weigh a cost of communication AND a cost of computation and adaptively adjust the rendering and encoding to meet a recognized constraint while maintaining a quality graphical presentation.) 



 In regard to Claim 11
Claim 11 (re. vehicle data compression system) recites substantially similar limitation as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.
Furthermore Petousis-Bai-Dey disclosed (re. Claim 11 ) a communication unit that transmits a compressed data stream over a network. (Petousis-Paragraph 22, vehicle system can also include a wireless communication system )

In regard to Claim 19
Claim 19 (re. vehicle data compression system) recites substantially similar limitation as Claim 1.  Claim 19 is rejected on the same basis as Claim 1.
Furthermore Petousis disclosed (re. Claim 19 ) a data communication unit operable to receive a plurality of data streams from a group of mobile data sources;  vehicle system can also include a wireless communication system ) 
wherein the data communication unit is further operable to transmit one or more compressed data streams over a network to a cloud server.(Petousis-Paragraph 56, identifying available channels and forwarding (e.g., transferring) the vehicle sensor data to the available channel(s). ) 

In regard to Claim 3,13
Petousis-Bai-Dey disclosed (re. Claim 3,13) compressing the one or more data streams to have a predetermined size of data, wherein the predetermined size of data correspond to the determined level of compression. (Petousis-Paragraph 45, Estimating the compressibility of the vehicle sensor data functions to estimate the minimum size of the vehicle sensor data (e.g., after compression) ) 
In regard to Claim 4,14
Petousis-Bai-Dey disclosed (re. Claim 4,14) wherein the step of determining the level of compression further comprises:
applying a first level of compression (Petousis- Paragraph 62, the vehicle sensor data is in a suitable format for transmission without transforming it, and transforming vehicle sensor data into message data includes passing vehicle sensor data directly to the transmission module without modification…vehicle sensor data is compressed using lossless compression  )  to a first type of the one or more data streams; (Petousis-Paragraph 35, a database of compressibility of various data types) and applying a second level of compression (Petousis- Paragraph vehicle sensor data is compressed using lossy compression ) to a second type of the one or more data streams;  (Petousis-Paragraph 35, a database of compressibility of various data types) 
 wherein the second type of the data streams is more compressible (Petousis- Paragraph 35, a database of compressibility of various data types ,Paragraph 62, vehicle sensor data is compressed using lossy compression )  than the first type of the data streams. (Petousis- Paragraph 62, the vehicle sensor data is in a suitable format for transmission without transforming it, and transforming vehicle sensor data into message data includes passing vehicle sensor data directly to the transmission module without modification…vehicle sensor data is compressed using lossless compression  )  
In regard to Claim 6
 	While Petousis substantially disclosed the claimed invention Petousis does not disclose (re. Claim 6)  applying a first level of compression to the one or more data streams to have a first data size when the determined level of compression corresponds to a high level; and
applying a second level of compression to the one or more data streams to have a second data size when the determined level of compression corresponds to a low level; wherein the first data size is smaller than the second data size.
Bai Paragraph 33,Paragraph 34 disclosed wherein video compression is applied to the captured scene data. The amount of compression is determined as function of the available bandwidth and the utility value.
Under such quality conditions, either no compression or a very small amount of compression would be utilized … Under such conditions, a decrease in the frame video rate and image quality (e.g., 1 frame/sec) will reduce scene data size and have delays.)   and
applying a second level of compression to the one or more data streams (Bai-Paragraph 34, a determination is made whether additional quality reduction is required after video compression is applied ) to have a second data size when the determined level of compression corresponds to a low level; (Bai-Paragraph 22, High quality imaging is typically of greater value to the remote vehicle since the event could have a significant impact on the remote vehicle ) wherein the first data size is smaller than the second data size.(Bai-Paragraph 22, a lesser quality video in comparison to region 1 is preferably utilized, such as standard definition video) 
Petousis and Bai are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Bai into Petousis.  The motivation for the said combination would have been to calculate a utility value that is jointly determined as a function of the spatial relationship and the temporal relationship for applying compression (Bai-Paragraph 18)

In regard to Claim 21
classifying vehicle sensor data and/or identifying a level of importance of vehicle sensor data ) and determining the level of compression based on the data type (Petousis-Paragraph 35, compressibility can be estimated based on the data contents, training data, a machine learning model for vehicle data compression (e.g., for a specific type of vehicle data), historical data (e.g., a database of compressibility of various data types), and any other suitable indicators of compressibility ) and at least one of the estimated usage of the network bandwidth (Bai-Paragraph 5, Paragraph 33, the amount of compression is determined as function of the available bandwidth and the utility value )  and the current processing load of the processor.  

Claim 2,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847) further in view of Lakshamanan (USPGPUB 2018/0300964).
 In regard to Claim 2,12
While Petousis-Bai-Dey substantially disclosed the claimed invention Petousis-Bai-Dey does not disclose (re. Claim 2,12) wherein the step of determining the current processing load further comprises determining whether the current processing load of the processor exceeds a predetermined threshold; and

Lakshamanan Paragraph 206 disclosed wherein execute offload logic 1522 is configured to offload any of the compute workloads 1510 that are available for offloading to remote compute resources in response to an indication that the number of compute workloads exceeds the local compute capacity.
Lakshamanan disclosed (re. Claim 2,12) wherein the step of determining the current processing load further comprises determining whether the current processing load of the processor exceeds a predetermined threshold; (Lakshamanan-Paragraph 206 disclosed wherein execute offload logic 1522 is configured to offload any of the compute workloads 1510 that are available for offloading to remote compute resources in response to an indication that the number of compute workloads exceeds the local compute capacity ) 
Petousis,Bai and Lakshamanan are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Lakshamanan into Petousis-Bai.  The motivation for the said combination would have been to enable connected vehicles to share internal sensor data and attempt to perform multi-lateral harm minimization once one or more of the vehicles determines that an unavoidable collision is imminent.(Lakshamanan-Paragraph 200)
 
execute offload logic 1522 is configured to offload any of the compute workloads 1510 that are available for offloading to remote compute resources in response to an indication that the number of compute workloads exceeds the local compute capacity ) applying no compression to the data stream. (Petousis- Paragraph 62, the vehicle sensor data is in a suitable format for transmission without transforming it, and transforming vehicle sensor data into message data includes passing vehicle sensor data directly to the transmission module without modification…vehicle sensor data is compressed using lossless compression  )  


Claim 5,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847) further in view of Tinskey (USPGPUB 2016/0191861).

In regard to Claim 5,15
Petousis-Bai-Dey disclosed (re. Claim 5,15)   wherein the first type of the data streams comprises the vehicle data from the group of sensors. (Petousis-Paragraph classifying vehicle sensor data and/or identifying a level of importance of vehicle sensor data )
While Petousis-Bai substantially disclosed the claimed invention Petousis-Bai does not disclose (re. Claim 5,15)  wherein the second type of the data streams comprises media files.
Tinskey Paragraph 5 disclosed wherein data from the multimedia sensors 110 is processed and then provided, e.g., in respective data streams 115, via a network 120 to a control and an operating computer 130 in a remote control site 125
Tinskey disclosed (re. Claim 5,15)   wherein the second type of the data streams comprises media files.( Tinskey-Paragraph 5, data from the multimedia sensors 110 is processed and then provided, e.g., in respective data streams 115 ) 
Petousis,Bai and Tinskey are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Tinskey into Petousis-Bai.  The motivation for the said combination would have been to enable control commands and instruct the computer 105 to adjust the position and/or orientation of one or more multimedia sensors 110 based on tracking of an operator's movements, direction of gaze and further prioritize data streams 115 at least in part according to a particular video image or images of present interest to the operator from a vehicle 101. (Tinskey-Paragraph 29)

 
Claim 7,17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847) further in view of  Lakshamanan (USPGPUB 2018/0300964) further in view of Carvalho (USPGPUB 2019/0026796)
In regard to Claim 7,17,20
While Petousis-Bai-Dey substantially disclosed the claimed invention Petousis-Bai-Dey does not disclose (re. Claim 7,17)  encrypting the compressed data stream with the processor; and
decrypting, with the processor, another data stream received from an external system.
 Lakshamanan Paragraph 205 disclosed wherein trust module 1527 can also include keys or certificates that are used to sign or encrypt secure data transmitted between the local compute manager 1520 and the remote compute manager 1530.
Lakshamanan disclosed (re. Claim 7,17)  encrypting the compressed data stream with the processor; (Lakshamanan- Paragraph 205, trust module 1527 can also include keys or certificates that are used to sign or encrypt secure data transmitted between the local compute manager 1520 and the remote compute manager 1530) 
Petousis,Bai and Lakshamanan are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Lakshamanan into Petousis.  The motivation for the said combination would have been 
While Petousis-Bai-Dey-Lakshamanan substantially disclosed the claimed invention Petousis-Bai-Dey-Lakshamanan does not disclose (re. Claim 7,17)  decrypting, with the processor, another data stream received from an external system.
Carvalho Paragraph 200 disclosed wherein the data may be encrypted before being stored, and decrypted when a request for the data has been validated and authorized. When an external device requests data it may need to identify itself and the device's owner. The data client may then be authenticated with local certificates or validated through the Cloud.
Carvalho disclosed (re. Claim 7,17)  decrypting, with the processor, another data stream received from an external system.( Carvalho- Paragraph 200, the data may be encrypted before being stored, and decrypted when a request for the data has been validated and authorized. When an external device requests data it may need to identify itself and the device's owner. The data client may then be authenticated with local certificates or validated through the Cloud. ) 
Petousis,Bai,Lakshamanan and Carvalho are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Carvalho into Petousis-Bai.  The motivation for the said combination would 
Claim 8,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847) further in view of Hampiholi ( USPGPUB 2016/0267335)
In regard to Claim 8,20
While Petousis-Bai-Dey substantially disclosed the claimed invention Petousis-Bai-Dey does not disclose (re. Claim 8,20) decompressing, with the processor, another data stream received from an external system.
Hampiholi Paragraph 48,Paragraph 53 disclosed wherein compressed data received by the head unit interface 328 in the cloud computing device may undergo video decompression as explained in FIG. 3A by the video decompressor unit 314. Similar to the embodiment shown in FIG. 3A, the data received from Wi-Fi interface 310 and/or Bluetooth interface 312 and the decompressed data received from the video decompressor 314,
Hampiholi disclosed (re. Claim 8,20) decompressing, with the processor, another data stream received from an external system. (Hampiholi-Figure 3a,Paragraph 48, Any compressed video signals may be received via Wi-Fi interface 310 and/or Bluetooth interface 312 in the head unit 304a and then decompressed in the video decompressor unit 314. ) 
Petousis,Bai and Hampiholi are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Hampiholi into Petousis-Bai.  The motivation for the said combination would have been to implement a distraction monitoring system may first determine whether the driver is distracted, and then determine a severity of that distraction. The distraction monitoring system may perform a different action (e.g., provide a visual alert, provide an audible alert, and/or perform a vehicle control) responsive to different levels of distraction severity, as different types of distractions may benefit from different types of warnings/responses. In this way, a driver may be alerted to his/her distraction in an appropriate manner based on an intelligent combination of the different types of data. (Hampiholi-Paragraph 18)


Claim 9-10,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Bai (USPGPUB 2011/0221901) further in view Dey (USPGPUB 2013/0307847) further in view of  Lakshamanan (USPGPUB 2018/0300964).
In regard to Claim 9,18

detecting and capturing a first set of vehicle data with a first group of sensors arranged on-board of a first vehicle; and
detecting and capturing a second set of vehicle data with a second group of sensors arranged on a second vehicle adjacent to the first vehicle.
Lakshamanan Paragraph 222 disclosed wherein connected vehicles described herein can generally share inference data with neighboring connected vehicles within certain physical proximity. Inference sharing can be performed via a trusted short range wireless radio connection as described herein, including but not limited to a DSRC connection. Inference sharing can also be extended beyond autonomous vehicles to autonomous drones, autonomous transport robots, or any other machine capable of autonomous navigation via a machine learning model. In one embodiment, inference determinations performed based on real-time input is securely transmitted to neighboring autonomous vehicles as information notices. Autonomous vehicles and/or machines within local wireless range can use the transmitted inferencing information to augment local inferencing determinations based on local sensors. Such information sharing can allow vehicles or machines to observe or have notice of surrounding hazards or conditions that cannot be directly detected by local sensors on those vehicles or machines.
Lakshamanan disclosed (re. Claim 9,18)  detecting and capturing a first set of vehicle data (Lakshamanan-Figure 20, Paragraph 223, set of multiple autonomous vehicles can include a lead vehicle 2010 and a trailing vehicle 2020, although the set of vehicles can include more than two vehicles)  with a first group of sensors arranged on-board of a first vehicle; (Lakshamanan- Figure 20, Paragraph 223, set of multiple autonomous vehicles can include a lead vehicle 2010 and a trailing vehicle 2020, although the set of vehicles can include more than two vehicles , Figure 18,Figure 20, Paragraph 22,connected vehicles described herein can generally share inference data with neighboring connected vehicles within certain physical proximity… Autonomous vehicles and/or machines within local wireless range can use the transmitted inferencing information to augment local inferencing determinations based on local sensors)  and
detecting and capturing a second set of vehicle data (Lakshamanan-Figure 20, Paragraph 223, set of multiple autonomous vehicles can include a lead vehicle 2010 and a trailing vehicle 2020, although the set of vehicles can include more than two vehicles)  with a second group of sensors arranged on a second vehicle adjacent to the first vehicle. (Lakshamanan- Figure 20, Paragraph 223, set of multiple autonomous vehicles can include a lead vehicle 2010 and a trailing vehicle 2020, although the set of vehicles can include more than two vehicles , Figure 18,Paragraph 22,connected vehicles described herein can generally share inference data with neighboring connected vehicles within certain physical proximity… Autonomous vehicles and/or machines within local wireless range can use the transmitted inferencing information to augment local inferencing determinations based on local sensors)  

In regard to Claim 10
Petousis-Bai-Lakshamanan disclosed (re. Claim 10)   detecting and capturing a third set of vehicle data (Lakshamanan-Figure 20, Paragraph 223, set of multiple autonomous vehicles can include a lead vehicle 2010 and a trailing vehicle 2020, although the set of vehicles can include more than two vehicles)  with a third group of sensors arranged on a surrounding of the first vehicle. (Lakshamanan-Figure 18,Paragraph 22,connected vehicles described herein can generally share inference data with neighboring connected vehicles within certain physical proximity… Autonomous vehicles and/or machines within local wireless range can use the transmitted inferencing information to augment local inferencing determinations based on local sensors)  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petousis (USPGPUB 2018/0261020) further in view of Tinskey (USPGPUB 2016/0191861) further in view Dey (USPGPUB 2013/0307847) further in view of  Bai (USPGPUB 2011/0221901).
In regard to Claim 16
 	While Petousis-Tinskey substantially disclosed the claimed invention Petousis-Tinskey does not disclose (re. Claim 16)  applying a first level of compression to the one or more data streams to have a first data size when the determined level of compression corresponds to a high level; and
applying a second level of compression to the one or more data streams to have a second data size when the determined level of compression corresponds to a low level; wherein the first data size is smaller than the second data size.
Bai Paragraph 33,Paragraph 34 disclosed wherein video compression is applied to the captured scene data. The amount of compression is determined as function of the available bandwidth and the utility value.
 	Bai disclosed (re. Claim 16)  applying a first level of compression to the one or more data streams to have a first data size when the determined level of compression corresponds to a high level; (Bai- Paragraph 23-24, Under such quality conditions, either no compression or a very small amount of compression would be utilized … Under such conditions, a decrease in the frame video rate and image quality (e.g., 1 frame/sec) will reduce scene data size and have delays.)   and
applying a second level of compression to the one or more data streams (BaiParagraph 34, a determination is made whether additional quality reduction is required after video compression is applied ) to have a second data size when the determined level of compression corresponds to a low level; (Bai-Paragraph 22, High quality imaging is typically of greater value to the remote vehicle since the event could have a significant impact on the remote vehicle ) wherein the first data size is  a lesser quality video in comparison to region 1 is preferably utilized, such as standard definition video) 
Petousis,Tinskey and Bai are analogous art because they present concepts and practices regarding transmission of vehicle telemetry data.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Bai into Petousis-Tinskey.  The motivation for the said combination would have been to calculate a utility value that is jointly determined as a function of the spatial relationship and the temporal relationship for applying compression (Bai-Paragraph 18)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/GREG C BENGZON/Primary Examiner, Art Unit 2444